64 F.3d 669
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William L. ECHOLS, Plaintiff-Appellant,v.AMERICAN FORK INVESTORS, a California Limited Partnership,dba American Self Nelson, Randy Miller, Lynn P. Heward, JohnBacklund, Joseph Dimick, Judges of Fourth Circuit Court;Anthony R. Fernlund, Constable;  Michael Erickson, DeputyConstable of Utah County;  Russell W. Bench, Norman H.Jackson, Gregory K. Orme, Regnal W. Garff, Jr., Judith M.Billings, Pamela T. Greenwood, Richard C. Davidson, Judgesof the Utah Court of Appeals;  Geoffrey J. Butler, Clerk ofthe Utah Supreme Court, Defendants-Appellees.
No. 95-4065.(D.C.No. 91-CV-203)
United States Court of Appeals,
Tenth Circuit.
Aug. 23, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2
KELLY, Circuit Judge.


1
After an adverse appellate judgment, Echols v. American Fork Investors, Nos. 91-4162 & 92-4009, 974 F.2d 1345, 1992 WL 208153 (10th Cir.  Aug. 17, 1992) (unpub. order and judgment), cert. denied, 113 S.Ct. 1304 (1993), Mr. Echols filed various motions seeking relief from the district court's orders which had been effectively affirmed on appeal.  The district court denied Mr. Echols request for in forma pauperis status, see Neitzke v. Williams, 490 U.S. 319, 327 (1989) (district court may dismiss a claim under 1915(d) "based on an indisputably meritless legal theory"), and in so doing did not abuse its discretion or commit legal error concerning whether its earlier orders should be set aside.  See United States v. Indoor Cultivation Equipment from High Tech Indoor Garden Supply, 55 F.3d 1311, 1316-17 (7th Cir.1995) (standard of review for Rule 60(b) motion).


2
We DENY Mr. Echols' Motion for Leave to Proceed on Appeal Without Prepayment of Costs or Fees, as he does not make a rational argument on the law and the facts.  28 U.S.C.1915(d);  Coppedge v. United States, 369 U.S. 438, 448 (1962).  The appeal is DISMISSED.

Entered for the Court


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument